           Case 2:20-cv-00339-APG-DJA Document 20
                                               19 Filed 12/17/20
                                                        12/16/20 Page 1 of 3




 1   Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
 2   THE VERSTANDIG LAW FIRM, LLC
     1452 W. Horizon Ridge Pkwy, #665
 3   Henderson, NV 89012
     Telephone: (301)444-4600
 4   Facsimile: (301)444-4600
     Email: mac@mbvesq.com
 5
     Attorneys for Frederick Scott Fischer
 6
                             UNITED STATES DISTRICT COURT
 7
                               DISTRICT OF NEVADA
 8   FREDERICK SCOTT FISCHER,             ) Case No. 2:20-cv-00339-APG-DJA
                                          )
 9                                        ) STIPULATION AND ORDER TO
     Plaintiff,                           ) EXTEND DISCOVERY (Second
10                                        ) Request)
                 v.                       )
11                                        )
     FULL SPECTUM LASER LLC,              )
12                                        )
                                          )
13   Defendant.                           )
     ____________________________________
14          IT IS HEREBY STIPULATED AND AGREED, by and between the parties’ counsel of
15   record, that discovery deadlines in the Scheduling Order (ECF No. 16) be extended sixty (60)

16   days as follows:
            Discovery Deadline                          March 26, 2021
17
            Dispositive Motion Deadline                 April 26, 2021 (April 25 is a Sunday)
18
            Joint Pretrial Order                        May 25, 2021 or 30 days
19                                                      from the ruling on a
                                                        dispositive motion
20
            This is the second request for an extension of these deadlines. The parties provide the
21
     following information to the Court regarding the proposed extension of the discovery deadline.
22

23

24

25

26
           Case 2:20-cv-00339-APG-DJA Document 20
                                               19 Filed 12/17/20
                                                        12/16/20 Page 2 of 3




 1                                      Discovery Completed To Date

 2          The parties have exchanged initial disclosures and initial rounds of written discovery,

 3   with counsel for the parties engaging in a series of substantive conversations concerning future

 4   discovery and the appropriate order in which the same should be taken.

 5                                  Remaining Discovery To Be Completed

 6          The parties anticipate issuing second rounds of written discovery, engaging in limited

 7   third party subpoena practice, and then conducting depositions.

 8            Reasons Discovery Could Not Be Completed Within The Existing Deadline

 9          The parties continue to make progress in this matter, but their respective counsel have

10   experienced various practice-centric delays correlative to the COVID-19 pandemic and, more

11   specifically, its ongoing (and varying) impact on litigation in various courts. Counsel for one of

12   the parties became personally ill with COVID-19.

13          This is the parties’ second request for an extension of the discovery deadline date and is

14   not made to delay this matter. Based upon the foregoing, the parties believe there is good cause

15   for the requested extension.

16   /

17   /

18   /

19   /

20   /

21   /

22   /

23   /

24

25

26
          Case 2:20-cv-00339-APG-DJA Document 20
                                              19 Filed 12/17/20
                                                       12/16/20 Page 3 of 3




 1         This is the second request for an extension of these deadlines.

 2   FISHER & PHILLIPS LLP                      THE VERSTANDIG LAW FIRM, LLC

 3
     /s/ Brian L. Bradford (signed w/ express   /s/ Maurice B. VerStandig
 4   permission)                                Maurice VerStandig, Esq.
     BRIAN L. BRADFORD, ESQ.                    1452 W. Horizon Ridge Pkwy, #665
 5   300 South Fourth Street                    Henderson, NV 89012
     Suite 1500                                 Attorney for Plaintiff
 6   Las Vegas, Nevada 89101                    F. Scott Fischer
     Attorneys for Defendant
 7   Full Spectrum Laser LLC

 8

 9
                                         IT IS SO ORDERED:
10
                                         ______________________________________
11                                       UNITED STATES MAGISTRATE JUDGE

12                                              December 17, 2020
                                         Dated:__________________________

13

14

15

16

17

18

19

20

21

22

23

24

25

26
